DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 105, 107, 114-123, and 125-132 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1).
Regarding claim 1, Prakash et al. discloses a sweetener composition with reduced sweetness linger, the composition comprising a steviol glycoside (i.e., REBA) and a sensory modifier comprising a caffeic acid ester of quinic acid (i.e., chlorogenic acid), wherein the sensory-modifier compound is present in an amount effective to reduce sweetness linger of the steviol glycoside ([1511], [1389]).
Prakash et al. does not specifically disclose that the sweetness linger score is reduced by at least 1 unit relative to a solution without the chlorogenic acid when 700 ppm of the steviol glycoside is dissolved in distilled water when measured via the claimed protocol.
However, Prakash et al. specifically indicates that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]) and that the amounts of each may be tailored as desired as is well known in the art ([0905]). Prakash et al. also discusses the use of a panel of assessors to measure reduction in sweetness linger ([0021]-[0022]). As such, adding a sensory-modifier compound in an amount effective to reduce sweetness linger of a steviol glycoside dissolved in distilled water at a concentration of 700 ppm by at least 1 unit when measured according to the claimed protocol is well within the ordinary skill in the art and is thus considered obvious to a skilled practitioner.
As for claim 105, the previous discussion for claim 1 regarding the disclosures of Prakash et al. as related to the relative concentrations of each component and the modification of each in order to achieve a desired result as being within the ordinary skill in the art likewise renders the claimed limitation that the amount effective to decrease sweetness linger by a score of at least 3 units obvious.
As for claim 107, Prakash et al. discloses the caffeic acid ester of quinic acid as being chlorogenic acid ([1511]).
As for claim 114, Prakash et al. discloses the composition as comprising between 200-1000 ppm of steviol glycoside ([1511]).
As for claim 115, Prakash et al. discloses the composition as comprising between 100-2000 ppm of the sensory-modifying compound ([1511]).
As for claim 116, Prakash et al. discloses that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]) and that the amounts of each may be tailored as desired as is well known in the art ([0905]). As such, the claimed range of ratios of 1:1-1:3 by weight of steviol glycoside to sensory-modifying compound would be obvious to a skilled practitioner.
As for claim 117, Prakash et al. discloses the composition as comprising less than 0.3% (wt.) of the claimed components ([1511]).
As for claim 118, Prakash et al. discloses steviol glycoside comprises rebaudioside A ([1511]).
As for claim 119, Prakash et al. discloses the composition is aqueous ([1511]).
As for claim 120, Prakash et al. discloses the composition has a pH of 1.7-4.0 (specifically, 2.4-2.5) ([1511]).
As for claim 121, Prakash et al. discloses the composition as comprising less than about 0.05% (wt.) of the claimed components ([1511]).
As for claim 122, Prakash et al. discloses a ratio by weight of total steviol glycosides to total caffeic acid esters of quinic acid within the range of 1:0.3 to 1:3 (specifically, 500 ppm REBA to 400 ppm chlorogenic acid) ([1511]).
Regarding claim 123, Prakash et al. discloses an edible composition with comprising between about 1-2000 ppm steviol glycoside (i.e., REBA) and a sensory modifier comprising a caffeic acid ester of quinic acid (i.e., chlorogenic acid), wherein the sensory-modifier compound is present in an amount effective to reduce sweetness linger of the steviol glycoside ([1511], [1389]) and wherein the composition comprises a 1:0.3 to 1:3 ratio by weight of steviol glycoside to sensory-modifying compound ([1511]).
Prakash et al. does not specifically disclose that the sweetness linger score is reduced by at least 1 unit relative to a solution without the chlorogenic acid when measured via the claimed protocol.
However, Prakash et al. specifically indicates that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]) and that the amounts of each may be tailored as desired as is well known in the art ([0905]). Prakash et al. also discusses the use of a panel of assessors to measure reduction in sweetness linger ([0021]-[0022]). As such, adding a sensory-modifier compound in an amount effective to reduce sweetness linger of a steviol glycoside by at least 1 unit when measured according to the claimed protocol is well within the ordinary skill in the art and is thus considered obvious to a skilled practitioner.
As for claim 125, Prakash et al. discloses that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]) and that the amounts of each may be tailored as 
As for claim 126, Prakash et al. discloses a 1:0.3 to 1:3 ratio by weight of steviol glycosides to caffeic acid esters of quinic acid ([1511]).
As for claim 127, Prakash et al. discloses the composition is a beverage comprising between about 25-800 ppm steviol glycoside and about 100-2000 ppm sensory-modifier compound ([1511]).
As for claim 128, Prakash et al. discloses the beverage has a pH of 1.7-4.0 (specifically, 2.4-2.5) ([1511]).
Regarding claim 129, Prakash et al. discloses a method for reducing sweetness linger of an edible composition sweetened with steviol glycoside, the method comprising adding a caffeic acid ester of quinic acid to an edible composition comprising a steviol glycoside in an amount effective to reduce sweetness linger of the steviol glycoside ([1511], [1389]) and wherein the composition comprises a 1:0.3 to 1:3 ratio by weight of steviol glycoside to sensory-modifying compound ([1511]).
Prakash et al. does not specifically disclose that the sweetness linger score is reduced by at least 1 unit relative to a solution without the chlorogenic acid when measured via the claimed protocol.
However, Prakash et al. specifically indicates that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]) and that the amounts of each may be tailored as desired as is well known in the art ([0905]). Prakash et al. also discusses the use of a panel of  As such, adding a sensory-modifier compound in an amount effective to reduce sweetness linger of a steviol glycoside by at least 1 unit when measured according to the claimed protocol is well within the ordinary skill in the art and is thus considered obvious to a skilled practitioner.
As for claim 130, Prakash et al. discloses the composition is a beverage comprising between about 25-800 ppm steviol glycoside and about 100-2000 ppm sensory-modifier compound ([1511]).
As for claim 131, discloses the beverage has a pH of 1.7-4.0 (specifically, 2.4-2.5) ([1511]).
As for claim 132, Prakash et al. discloses a 1:0.3 to 1:3 ratio by weight of steviol glycosides to caffeic acid esters of quinic acid ([1511]).
Claims 106, 108, 124, and 133 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1) as applied to claims 1, 123 and 129 above, and further in view of Chien et al. (U.S. 2004/0213881 A1).
As for claim 106, Prakash et al. discloses the composition of claim 1.
Prakash et al. does not specifically disclose the sensory-modifier compound as comprising 20% or more dicaffeoylquinic acids.
However, Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include dicaffeoylquinic acids ([0025], [0028], Table 1).
It would have been obvious to a skilled practitioner to incorporate a sensory-modifier compound that comprises 20% or more dicaffeoylquinic acids into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids 
As for claim 108, Prakash et al. discloses the composition of claim 1.
Prakash et al. does not specifically disclose the sensory-modifier compound as being a ferulic acid ester of quinic acid that is from the claimed list.
However, Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include 3-O-feruloylquinic acid ([0025], [0028], Table 1, 3-FQA, [0030]).
It would have been obvious to a skilled practitioner to incorporate a sensory-modifier compound that is 3-O-feruloylquinic acid into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional instruction. Since Chien et al. discloses a class of cinnamic/quinic acids that include feruloylquinic acids that are suited for modifying taste of steviol components, a skilled practitioner would find such incorporation into the composition of Prakash et al. to be obvious.
As for claim 124, Prakash et al. discloses the composition of claim 123.
Prakash et al. does not specifically disclose the sensory-modifier compound as comprising 20% or more dicaffeoylquinic acids.
However, Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include dicaffeoylquinic acids ([0025], [0028], Table 1).
It would have been obvious to a skilled practitioner to incorporate a sensory-modifier compound that comprises 20% or more dicaffeoylquinic acids into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional instruction. Since Chien et al. discloses a class of cinnamic/quinic acids that include dicaffeoylquinic acids that are suited for modifying taste of steviol components, a skilled practitioner would find such incorporation into the composition of Prakash et al. to be obvious, including in amounts as high as 100% of the sensory-modifier composition. The claimed range of 20% or more dicaffeoylquinic acids is thus considered obvious to a skilled practitioner.
As for claim 133, Prakash et al. discloses the composition of claim 129.
Prakash et al. does not specifically disclose the sensory-modifier compound as comprising 20% or more dicaffeoylquinic acids.
However, Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include dicaffeoylquinic acids ([0025], [0028], Table 1).
It would have been obvious to a skilled practitioner to incorporate a sensory-modifier compound that comprises 20% or more dicaffeoylquinic acids into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional instruction. Since Chien et al. discloses a class of cinnamic/quinic acids that include .
Claims 109 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1) as applied to claim 1 above, and further in view of Krohn et al. (U.S. 2012/0201935 A1).
As for claim 109, Prakash et al. discloses the composition of claim 1.
Prakash et al. does not specifically disclose the sensory-modifier compound as being a 3-(3,4-dihydroxyphenyl)lactic acid that is rosmarinic acid.
However, Krohn et al. discloses the use of rosmarinic acid as a sweetness enhancer ([0009]) for rebaudioside ([0014]).
It would have been obvious to a skilled practitioner to incorporate rosmarinic acid into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, which would prompt a skilled practitioner to consult Krohn et al. for additional instruction. Since Krohn et al. discloses rosmarinic acid as being a sweetness enhancer for rebaudioside sweeteners ([0009], [0014]), a skilled practitioner would find incorporation of rosmarinic acid into the composition of Prakash et al. to be obvious.
As for claim 111, Prakash et al. discloses the composition as comprising at least one sweet taste improving compound ([0043]) that may be a caffeic acid ester of quinic acid (i.e., chlorogenic acid) ([1511], [0101]). The previous analysis related to claim 109 showed that the incorporation of rosmarinic acid as the sensory-modifier compound would be obvious. Thus, the .
Claims 110 and 112 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1) as applied to claim 1 above, and further in view of Chapal et al. (U.S. 2014/0302180 A1).
As for claim 110, Prakash et al. discloses the composition of claim 1.
Prakash et al. does not specifically disclose the sensory-modifier compound as being a caffeic acid ester of tartaric acid that is chicoric acid.
However, Chapal et al. discloses chicoric acid together with chlorogenic acid as being a phenolic acid derivative ([0009]) that is useful for controlling body weight ([0001]).
It would have been obvious to a skilled practitioner to incorporate a sensory-modifier compound that is chicoric acid into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as tartaric acid or caffeic acid ([0101]) which would prompt a skilled practitioner to consult Chapal et al. for additional instruction. Chicoric acid is a derivative of both tartaric acid and caffeic acid (Specification, [0076]). Since chicoric acid meets the desired characteristics described in Prakash et al. of having a carboxyl moiety (Chapal et al., [0009], phenolic acid derivative) and is described in Chapal et al. together with chlorogenic acid ([0009]) that is described in Prakash et al. as being a suitable sweet taste improving ingredient ([0101]), a skilled practitioner would find the incorporation of chicoric acid into the composition of Prakash et al. to be obvious. Such a determination is further supported by the indication in Chapal et al. that chicoric acid is useful for controlling body weight ([0001) and Prakash et al. 
As for claim 112, Prakash et al. discloses the composition as comprising at least one sweet taste improving compound ([0043]) that may be a caffeic acid ester of quinic acid (i.e., chlorogenic acid) ([1511], [0101]). The previous analysis related to claim 110 showed that the incorporation of chicoric acid as the sensory-modifier compound would be obvious. Thus, the combined incorporation of a caffeic acid ester of tartaric acid (i.e., chicoric acid) and a caffeic acid ester of quinic acid (i.e., chlorogenic acid) would be obvious to a skilled practitioner.
Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1) as applied to claim 1 above, and further in view of Krohn et al. (U.S. 2012/0201935 A1) and Chapal et al. (U.S. 2014/0302180 A1).
As for claim 113, Prakash et al. discloses the composition of claim 1, including the incorporation of a caffeic acid ester of quinic acid ([1511], [0101]), as well as disclosing that the composition may comprise at least one sweet taste improving compound ([0043]). The previous analysis related to claim 109 showed that the incorporation of rosmarinic acid as the sensory-modifier compound would be obvious. The previous analysis related to claim 110 showed that the incorporation of chicoric acid as the sensory-modifier compound would be obvious. Thus, the combined incorporation of a caffeic acid ester of 3-(3,4-dihydroxyphenyl)lactic acid (i.e., rosmarinic acid), a caffeic acid ester of tartaric acid (i.e., chicoric acid) and a caffeic acid ester of quinic acid (i.e., chlorogenic acid) would be obvious to a skilled practitioner, according to the rationale detailed previously in relation to claims 109 and 110.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793